Case 3:20-cv-00212-RLY MEE od Stated eter ee aaet Page 1 of 5PagelD #: 1 |

Southern District of Indiana

Plaintiff

FILED
GAIL C. KYTTA sep 14 2020
V US ES RIANA
Defendant

DONALD J. TRUMP

PARTIES:

Plaintiff is a resident of the United States of America, 2513
Lakefront Dr.,
Evansville, IN

47715.
(812)-471-2989

Plaintiff is a private citizen. Plaintiff is a taxpayer.

Defendant:

 
-20-cv- - - f :
efendant is a resident of the United States of America, 1600
Pennsylvania Ave., Washington, D.C. 37188 a

(202) 456-1414. Defendant is an employee of the federal
government. Defendant is allegedly a taxpayer.

JURISDICTION: Federal.

Demand for jury trial: Waived.

PLAINTIFF’S APPLICATION FOR PRELIMINARY INJUNCTIVE
RELIEF

Pursuant to Rule 65 of the Federal Rules of Civil Procedure,
Plaintiff comes now seeking preliminary injunctive relief against
Donald J. Trump’s (Trump) Registration of Candidacy for the
2020 Presidential Election of the United States of America

under cover of law 508.060 Wanton Endangerment in the First
Degree. .

1. In late 2019/early 2020, the world suffered a pandemic of
a novel coronavirus (COVID-19). On February 7, 2020,
Defendant Trump spoke with President Xi of China
regarding the coronavirus as it originated in China. At that
time, he understood it to be at least 5 percent more lethal
than even strenuous flu and was transmitted human-to-

 
Case 3:20-cv-00212-RLY-MPB Document1 Filed 09/14/20 Page 3 of 5 PagelD #: 3

human via respiratory airborne droplets. This was 5
information the authorities in the U.S. had not yet
received and was never shared by Trump. On the same
day, February 7, 2020, Trump depleted our strategic
stockpile of 18 tons of personal protective equipment
(PPE; gowns, gloves, and masks)

2. In the ensuing 2-4 weeks, Trump spoke about the virus,
however, downplayed the severity to be comparable to
that of the regular flu. This downplaying was ongoing. In
approximately late March, Authorities in the U.S. were
informed of the mechanism of transmission. The virus
spread rapidly in the U.S. as well as countless other
countries around the world and the U.S. had only a very
small amount left, which necessitated our medical
professionals to reuse an intended 1-time-wear mask for
as long as 4 to 5 days. There were also images of nurses
having to wear plastic garbage bags as makeshift |
covergowns. Trump declared multiple times that
President Barack Obama “left me an empty cubbard.”

3. Over the months of April through September, the virus
steadily raged and throughout that time, Trump insisted
on giving conflicting parameters to the real parameters
and vehemently disagreed with the doctors.

4, On or around September 3, 2020, Journalist Bob
Woodward released portions of voice recordings he
Case 3:20-cv-00212-RLY-MPB Document1 Filed 09/14/20 Page 4 of 5 PagelD #: 4

collected while writing the book and we learned that
Trump had, in fact, learned the information that the virus
was 5 percent more lethal than the regular flu and that it
was, in fact, transmitted via airborne respiratory droplets.
This led us all to the realization of how long we went
without that crucial information, yielding an unknown
number of cases and deaths. At this time, Trump
continues to disseminate false parameters and 2 days ago
asked an employee of the Department of Health and
Human Services to assist him in altering patient
information to fit his desire that day.

5. The delay from February 7 to mid/late March
unnecessarily rendered us vulnerable and that is
inexcusable. Every man, woman, and child in the United
States was potentially exposed as a result of Trump. He
continues to defy state mitigation mandates and hold
packed campaign rallies; no masking, no social distancing.
It is absolutely to trust Trump at this point and this moral
misappropriation is unforgivable. Trump’s registration of
candidacy should be enjoined and he should be compelled
to stop campaigning.

An additional qualifying grievance was my observation that
Trump used terms such as “lesser version,” “second-class
citizen,”, loser, and | found a comment appended on Rule of
Professional Conduct 8.4(5) which prohibits a lawyer from

 

 
Case - 20-cv-00212-RLY-MPB Document1 Filed 09/14/20 Page.5 of 5 PagelD #: 5

Sad C49 Ge /$- 5 JO

Respectfully pH under the Penalty of Perjury.

 

09-14-2020

 
